Citation Nr: 0629987	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
B to include a liver transplant. 


REPRESENTATION

Veteran  represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1967 to April 1971.  

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 2004, the veteran authorized VA to obtain records from 
Baylor Hospital to substantiate his claim. 

In August 2004, the veteran testified that he had called the 
RO to find out if the records had been received, and was told 
that they had not yet arrived.  

Under the duty to assist, VA has the obligation to obtain 
records identified by the veteran as relevant to his claim.  
In accordance with 38 C.F.R § 3.159, further evidentiary 
development is required and the case is REMANDED for the 
following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



2. With the veteran's authorization obtain 
the medical records from December 1995 to 
March 1996, pertaining to a liver 
transplant, from the Baylor University 
Hospital in Dallas, Texas. 

3. After the above action is completed, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, furnished 
the veteran a supplemental statement of 
the case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



